PER CURIAM.
This is an appeal by the plaintiffs from a summary final judgment for the defendants in a guest passenger case. We affirm.
On Christmas morning of 1960, plaintiff Thomas Webster, a minor, was a guest passenger in a car owned by George Kemp and driven by Kreis Kemp, his minor son. The two teenagers were going fishing at Flamingo, Florida, and were driving on Main Park Road in Everglades National Park. The posted speed limit was 45 miles per hour. Kreis Kemp admitted he was going between 75 and 80 miles per hour. The road was straight and level. It was daylight and the weather conditions were not a factor in the accident. The minor defendant lost control of the car when the back began to sway, and the car left the road, turning over 2i/£ times. In his deposition Kreis Kemp stated that he had been driving about five months and that he had noticed the car had a tendency to sway or “fishtail” when going around corners.
There was no genuine issue of material fact, and under the facts as presented upon the motion for summary final judgment, the defendant-driver was guilty as a matter of law of simple, negligence only under the rule as stated in Carraway v. Revell, Fla. 1959, 116 So.2d 16, 22; see also Godwin v. Ringley, Fla.App. 1961, 126 So.2d 163.
Affirmed.